JOHNSON, Judge.
There was judgment for the plaintiff in this property damage claim and defendant appealed.
Three suits grew out of an automobile accident and the suits were consolidated in this court for argument. The companion cases are No. 2913 of the docket of this court entitled Frank A. Tessitore v. Mrs. Margie McCarthy and Niagara Fire Insurance Company, 207 So.2d 852, and No. 2915, Rosalie Rumby v. Cooperative Cab Company, Inc., St. Louis Fire and Marine Insurance Company and Niagara Fire Insurance Company, 207 So.2d 855.
In the Tessitore case the court affirmed the decision of the trial court which held that the accident and resultant damages were caused by the sole negligence of Mrs. McCarthy and that there was no negligence on the part of Tessitore, the driver of the cab. That ruling and the discussion of the evidence also apply here.
One of the defendants in this case, Niagara Fire Insurance Company, filed a third party petition herein making Tessitore and the Cooperative Cab Company (later amended by pleading) third party defendants, which third party claim was dismissed by the trial court.
Plaintiff in this case was the owner of the taxicab which Tessitore was driving. There was no dispute about the amount of the damage to her vehicle and there is no need to discuss further the matter of liability.
Therefore, the judgment appealed from herein is correct and it is affirmed with costs to be paid by appellant.
Affirmed.